Case: 22-30151     Document: 00516458965         Page: 1     Date Filed: 09/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               September 2, 2022
                                  No. 22-30151                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fazon Davis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:20-CR-110-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Fazon Davis pleaded guilty to a single count of production of child
   pornography, in violation of 18 U.S.C. § 2251. He was sentenced within the
   advisory guidelines range to 240 months of imprisonment, to be followed by
   five years of supervised release. Davis challenges the sentence imposed.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30151      Document: 00516458965           Page: 2    Date Filed: 09/02/2022




                                     No. 22-30151


          Davis maintains that his sentence is substantively unreasonable. He
   asserts that his sentence resulted from an incorrect balancing of the 18 U.S.C.
   § 3553(a) factors and thus was greater than necessary to achieve the goals of
   § 3553(a). Specifically, he argues that the district court gave too much weight
   to the guidelines range and afforded too little weight to his claim that the two-
   level adjustment under U.S.S.G. § 2G2.1(b)(6)(B)(ii) for use of a computer,
   which applied in this case, skewed his guidelines range. He contends that his
   sentence was rendered unreasonable, and the presumption of reasonableness
   should not apply to his sentence, because his guidelines range was increased
   by the enhancement.
          We review preserved challenges to the substantive reasonableness of
   a sentence for abuse of discretion. See United States v. Vargas, 21 F.4th 332,
   334 (5th Cir. 2021). Sentences within a properly calculated guidelines range,
   as in this case, are presumed to be substantively reasonable, and the court will
   infer from such a sentence that the district court considered all the factors for
   a fair sentence set forth in the Sentencing Guidelines. See United States v.
   Candia, 454 F.3d 468, 473 (5th Cir. 2006). The presumption may be rebutted
   upon a showing that the sentence fails to account for a factor that should have
   been afforded significant weight, gives significant weight to an irrelevant or
   improper factor, or represents a clear error of judgment in balancing the
   sentencing factors. United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
          The record establishes that the district court made an individualized
   assessment based on the facts and circumstances of the case and found that a
   within-guidelines sentence was sufficient but not greater than necessary to
   account for the factors set forth in § 3553(a). The district court considered
   Davis’s claim that the advisory guidelines range was unreasonably skewed by
   application of a § 2G2.1(b)(6)(B)(ii) enhancement and determined that other
   sentencing factors merited a sentence at the low end of the guidelines range.
   The district court was in a superior position to find facts and determine their



                                          2
Case: 22-30151        Document: 00516458965         Page: 3   Date Filed: 09/02/2022




                                     No. 22-30151


   relevance for purposes of § 3553(a), and we will not reweigh the district
   court’s assessment of the § 3553(a) factors or their relative significance. See
   Gall v. United States, 552 U.S. 38, 51-52 (2007). Davis’s disagreement with
   his sentence or with the district court’s weighing of the § 3553(a) factors does
   not rebut the presumption of reasonableness. See United States v. Ruiz, 621
   F.3d 390, 398 (5th Cir. 2010); United States v. Gomez-Herrera, 523 F.3d 554,
   565-66 (5th Cir. 2008).
          Davis does not dispute that the advisory guidelines range was properly
   determined, and the district court had to take that range into account in its
   analysis of the sentence to impose. See United States v. Miller, 665 F.3d 114,
   121-23 (5th Cir. 2011). He has pointed to nothing in the record to support
   that the district court’s presumptively reasonable choice of sentence was an
   abuse of discretion. See Vargas, 21 F.4th at 334; Candia, 454 F.3d at 473. To
   the extent that he argues that the district court should have imposed a lower
   sentence on policy grounds to account for the application of the adjustment
   under § 2G2.1(b)(6)(B)(ii), or that the presumption of reasonableness should
   not apply because the adjustment is assessed in most cases, his contention is
   unavailing. See, e.g., United States v. Mondragon-Santiago, 564 F.3d 357, 367
   (5th Cir. 2009).
          Accordingly, the judgment of the district court is AFFIRMED.




                                          3